Title: Enclosure: [List of Military Appointments], [20 November 1799]
From: Rice, Nathan
To: Hamilton, Alexander





Captains






1
Ephraim Emery
appointd
Jany 10th. 1799

1


2
Thomas Chandler
do
do

2


3
Simeon Draper
do
do
☞
7


4
Nathaniel Twing
do
do

3


5
Solomen Phelps
do
do

4


6
John Tolman
do
do

5


7
Erasmus Babbitt
do
do

6


8
Phineas Ashman

March 6th 99

8


9
John Hastings

July 20th. 1799

9


10
Samuel Mackay

Jany 20th. 1799

10



First Lieutenants






1
Isaac Rand

Jany 10th 1799




2
Samuel Flagg

do




3
Alpheus Cheney

do




4
James Church

do




5
Robert Duncan

do




6
John Wheelwright

do




7
Jacob Allen

do




8
Henry Serjeant

July 20th 1799




9
William Gardner

do




10
Rufus Childs

do




11
Francis Barker

do





Second Lieutenants






1
John Roulstone
appointed
Jany 10th. 1799




2
William Leveritt
do
do




3
Thomas Durant
do
do




4
Daniel Hasting
do
do




5
James Gardner
do
do




6
Charles Hunt
do
do




7
Marshal Spring
do
do




8
Payton Gay

July 20th 1799




9
Thomas Hale
do
do




